Citation Nr: 0417640	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left knee lateral meniscus tear.  

2.  Entitlement to a disability rating in excess of 10 
percent for left knee instability.  

3.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis.  

(The issue of entitlement to a clothing allowance pursuant to 
38 U.S.C.A. § 1162 (West 2002) is the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran raised claims for service connection for a back 
disorder and a hip disorder.  Transcript, p. 7 (Dec. 2003).  
These issues have not been addressed by the RO or certified 
for appellate review.  The veteran raised a claim for 
paragraph 30 benefits in his August 2001 claim.  This issue 
has not been addressed by the RO or certified for appellate 
review.  These issues are referred to RO for initial 
consideration and adjudication.  Godfrey v. Brown, 7 Vet. 
App. at 398.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified that his bilateral knee disorders have 
all increased in severity since the July 2002 VA compensation 
examination.  Tr., p. 9.  The veteran also argues that the 
prior examination did not adequately portray the functional 
limitations from pain, swelling and instability on his 
ability to stand, walk, or otherwise use his knees.  The 
United States Court of Appeals for Veterans Claims (CAVC) 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995) (another VA examination is required 
when disability in question has undergone an increase in 
severity since the time of the last VA examination).  

In May 2003 the veteran submitted an October 2002 VA medical 
treatment record in support of his claim.  This evidence has 
not been considered by the RO and the veteran has not waived 
initial RO consideration of this evidence.  It is unclear 
from the veteran's statements and testimony whether he has 
received additional treatment at the Charleston, South 
Carolina VA Medical Center for his knee disorders since the 
October 2002 outpatient treatment.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The CAVC determined that the VA did not comply with certain 
notice requirements contained in the new section 5103(a), as 
implemented by new regulation § 3.159(b).  The RO issued the 
veteran a VCAA notification letter in October 2001.  This 
letter pertains to service connection and not to the issues 
of increased ratings for his service-connected knee 
disabilities.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his service-connected 
disabilities since the October 2002 VA 
examination.  The appellant should 
provide all necessary written releases 
for these records.  It is unclear whether 
he received additional treatment at the 
Charleston, South Carolina VA Medical 
Center for his knee disorders since the 
October 2002 outpatient treatment.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  After completion of # 1-2, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his service-connected 
bilateral knee disabilities.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior the examination.  

Any medical findings and opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale.  
The findings and opinions regarding the 
resulting impairment should account for 
any functional limitations from pain or 
other pathology such as swelling and 
instability on veteran's ability to 
stand, walk, or otherwise use his knees, 
which is supported by adequate pathology 
and evidenced by visible behavior of the 
veteran.  The examiner should also 
indicate whether the veteran has slight, 
moderate or severe recurrent subluxation 
or lateral instability of the left knee.

4.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


